Citation Nr: 1815224	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-28 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Chronic Fatigue Syndrome due to radiation exposure or due to exposure to toxins.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1971 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has subsequently been transferred to the St. Petersburg, Florida RO.

In November 2017, the Veteran testified before the undersigned Veteran's Law Judge (VLJ) at videoconference hearing.  A transcript of that proceeding has been prepared and is associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his Chronic Fatigue Syndrome (CFS) is due to the accumulating effects of ionizing radiation, first as a child living in Kwajalein, Marshall Islands in 1957 to 1958, and then aggravated by his further exposure while at Quantico Marine Corps Base in 1967 and Pensacola Naval Air Station in 1971 to 1972.  In the alternative, the Veteran asserts that as both Pensacola and Quantico are Environmental Protection Agency Superfund Sites with documented toxic chemicals in the drinking water, the soil, and the air, his CFS is a result of his exposure to toxins while assigned to both bases.

To date, the Veteran has not been provided with a VA examination or other development necessary to support his assertions.

Under 38 C.F.R. § 3.311, in all claims in which it is established that a radiogenic disease first became manifest after service and was manifest to a compensable degree within any applicable presumptive period as specified in § 3.307 or § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or dosage, and the claim forwarded to the Under Secretary for Benefits.  This procedure is intended to include disabilities other than those listed in 38 C.F.R. § 3.311 (b)(2) or 38 C.F.R. § 3.309 where competent scientific or medical evidence has been provided which indicates that those disabilities are radiogenic diseases. See 38 C.F.R. § 3.311 (b)(4).

Accordingly, the case is REMANDED for the following action:

1.  Undertake development to obtain a dose estimate from the USH in accordance with 38 C.F.R. § 3.311.

2.  The claim should then be referred to the USB for the review required under 38 C.F.R. § 3.311.  The USB should expressly consider whether referral of this case to the USH for a medical advisory opinion is warranted.  The USB should provide a fully supported decision in accordance with 38 C.F.R. § 3.311 (c).

3.  Finally, undertake any other development determined to be warranted, and then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




